Cuyahoga App. Nos. 70804 and 70936. This cause is pending on certification of conflict by the Court of Appeals for Cuyahoga County. On April 27, 1998, appellant Blaw-Knox Food & Chemical Equipment Company filed a second notice of certified conflict in this case. Whereas the notice does not contain a copy of the conflicting court of appeals’ opinion for Ferro Corp. v. Blaw-Knox Food & Chem. Equip. Co., as required by S.CtPrac.R. IV(1),
IT IS ORDERED by the court, sua sponte, that the notice filed by appellant Blaw-Knox Equipment Company be, and hereby is, stricken.